                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       ELKINS

ISMALIUS J. WHITE,

                 Petitioner,

V.                                                          CIVIL ACTION NO. 2:18-CV-76
                                                            (BAILEY)
JENNIFER SAAD,

                 Respondent.


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 20]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his

R&R on July 2, 2019, wherein he recommends the                §   2241 petition be denied and

dismissed without prejudice.

                                       I. BACKGROUND

         The petitioner is a federal inmate incarcerated at FCI Gilmer in the Northem District

of West Virginia. Petitioner, acting pro se, initiated this habeas corpus proceeding on

August 3, 2018, pursuant to 28 U.S.C.     § 2241,   challenging the validity of his sentence. On

March 2, 2009, petitioner was sentenced to 420 months imprisonment for violation of 21

U.S.C.   §   846, conspiracy to distribute and possess with the intent to distribute more than




                                                1
50 grams of cocaine base (crack).1 According to the SOP website, petitioner is scheduled

to be released on June 12, 2034.

       In his memorandum of law in support of his        § 2241 petition, petitioner argues, first,
that his sentence was improperly calculated with a gun enhancement, because petitioner

was not charged with a crime relating to gun possession. [Doc. 1-1 at               5]. Second,
petitioner argues his sentence was improperly enhanced because of a bogus Leadership

Role. Id. Finally, petitioner contends that his sentence should be vacated because a

conspiracy cannot exist with one person. Id.

                                II. STANDARD OF REVIEW

       Pursuant to 28 U.S.C.     §   636(b)(1)(c), this court is required to make a de navo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a de novo review when the party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47(4th Cir. 1982).

       In addition, failure to file timely objections constitutes a waiver of de novo review and

the right to appeal this Court’s Order 28 U.S.C.     §   636(b)(1); Snyder v. Ridenour, 889

F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.


1Taken from White’s criminal docket from the Eastern District of North Carolina, available
on PACER. See United States v. White, 4:06-cr-68-1-FL, Doc. 157.

                                               2
1984). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. Haines v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1971).

        Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt, pursuant to 28 U.s.C.     § 636(b)(1)and   Rule 72(b)(2) of the Federal Rules

of Civil Procedure. On July 18, 2019, the petitioner filed a motion for extension of time

[Doe. 22]. This court granted the motion and extended the deadline to file objections to

September 5, 2019 [Doc. 23]. The petitioner timely filed his Objections to the Magistrate

Judge’s Report and Recommendation [Doc. 25]on September 3, 2019. Accordingly, this

Court will review the portions of the R&R to which objection was filed under a do novo

standard of review. The remainder of the R&R will be reviewed for clear error.

                                         Ill. DISCUSSION

        Generally, 28 U.S.C.    § 2255   provides the exclusive means for a prisoner in federal

custody to test the legality of his detention. However,   § 2255(e) contains a savings clause,
which allows a district court to consider a habeas petition brought by a federal prisoner

under   §   2241 where   §   2255 is “inadequate or ineffective to test the legality” of the

detention. 26 U.5.C.   § 2255; see also United States v. Poole, 531       F.3d 263,270(4th Cir.

2008). The fact that relief under 2255 is procedurally barred does not render the remedy

inadequate or ineffective to test the legality of a prisoner’s detention. In re Jones, 226

F.3d 328, 332 (4th Cir. 2000). In the Fourth Circuit, a     §   2255 petition is only inadequate

or ineffective to test the legality of detention when:



                                                 3
       (1) [Ajt the time of conviction, settled law in this circuit or the Supreme Court
       established the legality of the conviction; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the substantive law changed such that
       the conduct of which the prisoner was convicted is deemed not to be
       criminal; and (3) the prisoner cannot satisfy the gatekeeping provision of
       § 2255 because the new rule is not one of constitutional law.

Poole, 531 F.3d at 269 (quoting In re Jones, 226 F.3d at 333—34).

       The Fourth Circuit recently found that the savings clause may apply to certain

sentencing challenges. It explained:

       [W}e conclude that § 2255 is inadequate and ineffective to test the legality
       of a sentence when: (1) at the time of sentencing, settled law of this circuit
       or the Supreme Court established the legality of the sentence; (2)
       subsequent to the prisoner’s direct appeal and first § 2255 motion, the
       aforementioned settled substantive law changed and was deemed to apply
       retroactively on collateral review; (3) the prisoner is unable to meet the
       gatekeeping provisions of § 2255(h)(2) for second or successive motions;
       and (4) due to this retroactive change, the sentence now presents an error
       sufficiently grave to be deemed a fundamental defect.


United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). Because the requirements

of the savings clause are jurisdictional, a   § 2241   petitioner relying on the   § 2255(e) savings
clause must meet either the Jones test (if challenging the legality of his conviction) or the

Wheeler test (if challenging the legality of his sentence) for the court to have subject-

matter jurisdiction to evaluate the merits of the petitioner’s claims. See Wheeler, 866 F.3d

at 423—26.

       Here, the magistrate judge found that because petitioner “cannot satisfythe savings

clause of   §   2255(e) under either Jones or Wheeler, his claim may not be considered

under § 2241, and this Court is without jurisdiction to consider his petition.” [Doc. 20 at      91.
In his objections to the R&R [Doc. 25], the petitioner raises two arguments. First, the


                                                 4
petitioner argues that the Magistrate Judge erred in his analysis of Jones. The petitioner

asserts that “[p]etitioner’s sentence was enhanced illegally.” [Doc. 25 at 2]. Because this

is a challenge to the legality of his sentence rather than his conviction, it is inapplicable to

the magistrate judge’s analysis of Jones. Accordingly, this objection is overruled.

       Second, the petitioner argues that the Magistrate Judge erred in his analysis of

Wheeler. The Magistrate Judge found that, “even if White meets the first, second, and

third prongs of Wheeler, he cannot meet the fourth prong, which requires a showing that

due to a retroactive change in the law, his sentence now presents an error sufficiently

grave to be deemed a fundamental defect.” [Doc. 20 at 8](citation omitted). The Magistrate

Judge found that even if there was a misapplication of the sentencing guidelines in

sentencing the petitioner, this would not satisfy the fourth prong of Wheeler. In his

objections, the petitioner asserts that because of a change in the guidelines following the

Fair Sentencing Act of 2010, his sentence under the updated guidelines would have been

significantly (190 months) shorter. [Doc. 25 at 4].       The petitioner contends that this

significant reduction” qualifies as a fundamental defect. Id.

       In short, this objection fails for the reasons already put forth by the Magistrate

Judge. The only basis the petitioner puts forth for a fundamental error is the potential

misapplication of the sentencing guidelines. As the Magistrate Judge already noted,

because petitioner was sentenced under the post-Booker, advisory guidelines, ‘The law

in this Circuit makes clear that he cannot satisfy the fourth Wheeler prong.” [Doc. 20 at 9].

See Lester v. Flournoy, 909 F.3d 708, 715 (4th Cir. 2018). The mere fact that the

petitioner contends he should have received a significantly shorter sentence does not


                                               5
amount to a fundamental error. As already cited in the R&R,     “   2255 does not allow for

a court’s consideration and correction of every alleged sentencing error.” United States

v. Foote, 784 F.3d 931, 936 (4th Cir. 2015). Accordingly, this objection is overruled.

                                     IV. CONCLUSION

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 20] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report.         Accordingly, this Court

ORDERS that the      §   2241 petition [Doc. 1] be DENIED and DISMISSED WITHOUT

PREJUDICE. This Court further DIRECTS the Clerk to enter judgment in favor of the

respondent and to STRIKE this case from the active docket of this Court.

       As a final matter, upon an independent review of the record, this Court hereby

DENIES a certificate of appealability, finding that the petitioner has failed to make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C.   §   2253(c)(2).

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

       DATED: September UA, 2019.




                                                 J   N PRESTON BAILEY
                                                 UNITED STATES DISTRICT JUDGE




                                             6
